        Case 1:21-cr-00338-TFH Document 18-1 Filed 08/25/21 Page 1 of 3




                                                    U.S. Department of Justice

                                                    CHANNING D. PHILLIPS
                                                    Acting United States Attorney

                                                    District of Columbia


                                                    Judiciary Center
                                                    555 Fourth St., N.W.
                                                    Washington, D.C. 20530


                                                  August 25, 2021
VIA EMAIL

Steven Yurowitz
Newman & Greenberg LLP


       Re:    United States v. Schwartzberg
              Case No. 21-cr-338-TFH
              Letter No. 3

Dear Mr. Yurowitz:

       This is to memorialize the following discovery sent you on August 16, 2021, August 19,
2021, August 23, 2021, and August 24, 2021 via USAFX. This discovery is identified as:

 Video: Senate Wing Door near S139-2021-01-06_14h45min00s000ms.asf
 HIGHLY SENSITIVE
 Video: USCS 01 Senate Wing Door near S139-2021-01-
 06_14h47min00s000ms.asf HIGHLY SENSITIVE
 Serial 0000006_1A0004578_0000001_Redacted.pdf—notes of interview
 Serial 0000025.pdf—report of receipt of tagged items
 Serial 0000025_1A0000016_0000001.pdf
 Serial 0000026.pdf HIGHLY SENSITIVE—report indicating receipt of video
 Serial 0000026_1A0000017_0000001 HIGHLY SENSITIVE
 Serial 0000027. HIGHLY SENSITIVE—video request
 Serial 0000027_1A0000018_0000001 HIGHLY SENSITIVE—request form
 Serial 0000028 HIGHLY SENSITIVE—video request
 Serial 0000028_1A0000019_0000001.HIGHLY SENSITIVE—request form
 Serial 0000029 HIGHLY SENSITIVE—video request
 Serial 0000029_1A0000020_0000001 through 3 HIGHLY SENSITIVE—
 request forms and receipt of video
 Serial 0000029_1A0000020_0000001 HIGHLY SENSITIVE—request form
 Serial 0000030—report of receipt of tagged items
         Case 1:21-cr-00338-TFH Document 18-1 Filed 08/25/21 Page 2 of 3




 Serial 0000030_1A0000021_0000001—receipt of evidence
 Video: USCH 01 Memorial Door Exterior-2021-01-
 06_15h32min00s000ms.asf HIGHLY SENSITIVE
 Serial 1 Redacted.pdf SENSITIVE—case opening
 Serial 6 Redacted.pdf SENSITIVE—report of tipster interview
 Serial_8_redacted.pdf—Records review report
 Tagged/Scoped items from Defendant’s phone 7-21-2021 and 08-18-2021
 Timestamps for video by Senate Wing Door and Memorial Door

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       This material is subject to the terms of the Protective Order issued in this case.

       I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.




                                                 2
        Case 1:21-cr-00338-TFH Document 18-1 Filed 08/25/21 Page 3 of 3




        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                   Sincerely,

                                                   /s/ Monica A. Stump
                                                   Monica A. Stump
                                                   Assistant United States Attorney



Enclosure(s)




                                              3
